Citation Nr: 0711863	
Decision Date: 04/23/07    Archive Date: 05/01/07	

DOCKET NO.  03-02 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for arthritis of both arms.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from September 1971 to 
September 1977.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from adverse rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  Various issues including 
the one listed above were before the Board in August 2004 and 
again in March 2006.  The Board issued substantive decisions 
on certain issues, but on both occasions remanded the issue 
of entitlement to service connection for arthritis of both 
arms for additional evidentiary development.  Unfortunately, 
but consistent with the representative's adamant request, 
that issue must again be remanded for compliance with earlier 
remands.  

As noted in the Board's most recent March 2006 remand, 
written argument submitted by the representative in March 
2006 raised multiple additional issues which were 
appropriately referred back to the RO for consideration.  In 
carefully reviewing the issues raised by the representative 
in March 2006, the RO should pay careful attention as to 
whether any of those issues raised may in fact constitute a 
valid notice of disagreement with rating decisions issued 
anytime during the previous year.  

The Board would point out that from the time of its initial 
review of the veteran's claims folder in August 2004 until 
present, the veteran's combined VA disability compensation 
evaluation has increased, through allowances made during the 
pendency of the appeals process, from 30 to 70 percent, 
including two retroactive awards from the early 1980's.  On 
remand, the Board would suggest that the RO contact the 
veteran and representative for the specific purpose of 
determining exactly what issues the veteran would like to 
continue and/or initiate.  The case is not ready for 
appellate review and must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

In August 2004, the Board remanded for orthopedic evaluation 
of multiple issues, including examination with respect to any 
"bilateral arm disability," including a request for X-ray 
studies.  Consistent with a November 2005 VA orthopedic 
examination, the RO granted service connection for right and 
left elbow epicondylitis (claimed as elbow arthritis) with 
10 percent evaluations each.  The appeal then continued to 
the Board and, in March 2006, the Board again remanded this 
issue noting the recent grant of service connection for 
disability of both elbows, but also noting that there had 
been no definitive X-ray studies of the arms or any 
definitive medical diagnosis with respect to the arms, other 
than the recently service-connected disability of both 
elbows.  As aptly noted by the veteran's representative in 
its most recent statement of argument, the most recent August 
2006 VA examination again failed to provide any clinical 
findings with respect to the arms, exclusive of the 
previously service-connected elbows.  The representative has 
claimed violation of Stegall v. West, 11 Vet. App. 268, 261 
(1998), and the Board must concur.  

However, as pointed out in the RO's September 2006 
Supplemental Statement of the Case, the veteran is at present 
in receipt of grants of service connection for left and right 
crush injury residuals including arthritis of both hands, 
arthritis of both wrists, and now disability of both elbows, 
and it is simply unclear to the Board at this point, separate 
and apart from any unrelated issue of a request for an 
increased evaluation for any previously service-connected 
disabilities of the upper extremities, whether the veteran 
continues to seek service connection for some additional 
disability of either or both arms.  While the Board will 
remand for an additional VA examination, to include X-ray 
studies of both arms, the RO will first need to contact the 
veteran to ask him to specify with particularity what, if 
any, additional disability of the arms he may be seeking an 
award of service connection for, separate and apart from 
those awards already made (and separate and apart from any 
claim for an increased evaluation for disabilities previously 
service connected).  

For these reasons and bases, the case is REMANDED to the RO 
for the following action:  

1.  Initially, the RO should review the 
claims folder, including all rating 
actions performed during the pendency of 
this appeal up to and including the 
representative's statement of written 
argument received in March 2006, for the 
purpose of determining all issues which 
are, or may be pending before VA.  Having 
done so, the RO should contact the 
veteran and/or representative for the 
purpose of determining exactly what 
issues the veteran would like to continue 
and/or initiate.  At a minimum, the RO 
should point out that the veteran has 
been granted service connection for 
disabilities of fingers, hands, wrists 
and elbows at present, and they should 
request him to indicate what, if any, 
additional issue or disability he is 
claiming with respect to "bilateral arm 
arthritis."  The purpose of this inquiry 
is so that the RO can draft an 
appropriate set of questions to be asked 
of a VA orthopedist in the following 
request for VA examination.  The results 
of any telephonic, e-mail, or 
correspondence discussion with respect to 
the issues which the veteran wishes to 
pursue with VA should be reduced to a 
written memorandum for inclusion in the 
claims folder.  

2.  In addition to any other development 
which may be indicated as a result of 
communication performed pursuant to the 
above paragraph, or unless the veteran 
withdraws his pending claim for 
"bilateral arm arthritis," the veteran 
should be scheduled for a VA orthopedic 
examination.  The claims folder must be 
made available to the VA doctor for 
review in conjunction with the 
examination.  X-ray studies of the 
veteran's arms, including forearms, 
elbows and upper arms must be completed 
prior to examination.  The VA orthopedist 
should be informed that the veteran has 
already been granted service connection 
for disabilities of the hands, fingers, 
wrists and bilateral elbow epicondylitis, 
and he should be informed that the 
purpose of examination is to determine 
whether there is any additional 
disability of either arm, (especially 
including arthritis) which is clinically 
identifiable and, if so, whether any such 
identifiable disability may as likely as 
not be causally related to any incident 
or injury of active military service, or 
secondary to any existing service-
connected disability.  The Board 
understands that this inquiry necessarily 
is nonspecific in nature, and to the 
extent that more specific inquiry may be 
made based upon communications conducted 
pursuant to paragraph one above, then 
better questions may be drafted by the 
RO.  In any event, the VA orthopedist 
must specifically identify whether there 
are or are not any additional disabling 
features of either arm, which are not 
already service connected, especially 
including arthritis, and an opinion about 
the etiological origin of any such 
disabilities identified must be 
affirmatively provided.  

3.  After completing the above 
development, and any additional 
development indicated through 
communication performed pursuant to 
paragraph one above, the RO should again 
address the issue remaining on appeal.  
If any benefit sought cannot be granted 
to the veteran's satisfaction, he and the 
representative must be provided with a 
Supplemental Statement of the Case and 
provided an opportunity to respond.  If 
any new rating decision is issued, based 
upon discussions pursuant to paragraph 
one above, and following appropriate 
development and VA examination if 
necessary, the RO must certainly inform 
the veteran that if he is not satisfied 
with any decision made thereunder he must 
file a new notice of disagreement to 
properly initiate the appeal process.  He 
must thereafter file a VA Form 9 
following receipt of a Statement of the 
Case.  The file should then be returned 
to the Board after compliance with 
appellate procedures.  The veteran need 
do nothing until he is further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



